Citation Nr: 0501515	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  00-00 111A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability, including as secondary to a service-
connected right knee disability.  

2.  Entitlement to service connection for a left ankle 
disability as secondary to a service-connected right knee 
disability.  

3.  Entitlement to an increased rating for status post right 
knee replacement, evaluated as 30 percent disabling from 
March 1, 1997, and as 60 percent disabling since November 19, 
2002.  


REPRESENTATION

Appellant represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings pursuant to an October 2003 order of 
the United States Court of Appeals for Veterans Claims (CAVC) 
which vacated a March 2001 Board decision and remanded the 
case to the Board for readjudication consistent with the 
order.  

The case was before the Board in March 2001 on appeal from a 
January 1999 rating decision by the Phoenix, Arizona, 
Regional Office (RO), of the Department of Veterans Affairs 
(VA).  By that decision, in pertinent part, the RO determined 
that the veteran had not submitted new and material evidence 
to reopen a previously denied claim of entitlement to service 
connection for a left knee disability on a direct basis.  
Additionally, the RO denied entitlement to service connection 
for left knee and left ankle disabilities as secondary to a 
service-connected right knee disability, and continued a 30 
percent evaluation for the service-connected right knee 
disability rated as right total knee replacement.  

The veteran and his son testified at a hearing before a 
Hearing Officer at the RO in January 2000 in connection with 
the appeal as to these issues.  A transcript of the hearing 
has been associated with the record.  

In vacating and remanding the March 2001 Board decision, the 
CAVC stated that although the Board had noted the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000), the Board had 
not discussed its requirements.  


In particular, the CAVC noted that the Board did not comply 
with the statutory requirements in that it did not notify the 
appellant of the evidence or information necessary to 
substantiate his claim or advise him as to which party is 
responsible for obtaining such evidence or information as 
required by Quartuccio v. Principi, 16 Vet. App 183, 186-87 
(2002).  

During the interval between the March 2001 Board decision and 
the October 2003 CAVC order, the RO, by rating decisions of 
May 2003 and September 2003, adjudicated a number of 
additional service connection and increased rating claims.  
In pertinent part, the actions taken included the granting of 
service connection for diabetes mellitus, now evaluated as 40 
percent disabling, and the assignment of a total compensation 
rating based on individual unemployability (TDIU) from 
November 2002, and the granting of an increased rating of 20 
percent for a service-connected left shoulder disability.  

In documents submitted to the CAVC and in a March 2004 
statement to the Board, the veteran has requested an 
effective date, prior to February 9, 1998, for a grant of 
service connection for diabetes mellitus, and appears to be 
requesting an increased rating for the left shoulder 
disability.  These matters have been neither procedurally 
prepared nor certified for appellate review, and the Board is 
referring them to the RO for initial consideration and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  


Clarification of Representation

At the time of the Board's March 2001 decision the veteran 
was represented by an accredited service organization, the 
American Legion, pursuant to a power of attorney executed in 
1994.  That power of attorney remains in effect, and the 
American Legion has submitted an informal hearing 
presentation dated in December 2004 in support of the present 
appeal.  

In a March 2004 statement of argument submitted to the Board, 
the veteran stated that: "I am not represented on this 
appeal.  Please send all notices to me at the address shown 
above."  The statement is ambiguous in that it may signify 
either that the veteran intends to revoke his prior 
appointment of the American Legion or that he does not 
understand that such appointment has continued to remain in 
effect.  

Accordingly, the veteran should be contacted and asked to 
clarify whether he wishes to continue to be represented by 
the American Legion or, if not, whether he wishes to 
designate another representative or continue his appeal 
without representation.  


VCAA Compliance

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The applicability and requirements of the VCAA must be 
considered in every case of a VA claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)).  Although the appellant's claim was received before 
November 9, 2000, the effective date of the new law, the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Pelegrini, Id.  

To comply with the CAVC's October 2003 order, a VCAA notice 
letter that satisfies the requirements of the statute, its 
implementing regulations, and applicable judicial precedent 
must be issued.  The notice must be issued by the RO rather 
than the Board.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV decision), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2)(ii), the regulation giving the Board 
authority to cure a procedural defect by providing the 
claimant with notice under the VCAA, was invalid as contrary 
to the statutory authority, 38 U.S.C. § 5103(b).  

As a result of the DAV decision, the Board may no longer take 
action on its own to cure a defect in a VCAA notice.  It 
would be contrary to the law and potentially prejudicial to 
the claimant for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

It should be noted that with respect to the content of a VCAA 
notice, the decision in Pelegrini II held, in pertinent part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  To satisfy the requirements 
of Pelegrini II, the VCAA notice letter sent to the appellant 
must fully address all of the above elements, including 
element (4).  

Since the veteran was not provided adequate notice under the 
VCAA and the Board is without authority to provide such 
notice, the Board must remand the issues on appeal for 
further RO action pursuant to the VCAA.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The RO must review the file to ensure that 
the VA duty to assist requirements under the VCAA have been 
satisfied.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  As noted earlier, the VBA AMC should 
ask the veteran to clarify whether he 
wishes to continue to be represented by 
the American Legion or, if not, whether 
he wishes to designate another 
representative or continue his appeal 
without representation.  

3.  The VBA AMC must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Pursuant to the VCAA, the VBA AMC must 
issue a notice letter that satisfies all 
VCAA notice obligations, as summarized 
above, as to the issues addressed by the 
Board in its March 2001 decision.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


